PER CURIAM.
Petitioner pursuant to Fla.R.App.P. 9.140(g) having taken this appeal from the summary denial of his motion for post-conviction relief under Fla.R.Crim.P. 3.850, this court having required response by the State and having considered the record presented and the State’s response and having further determined that it conclusively appears therefrom that- petitioner is entitled to no relief, the denial of his motion is affirmed. See Snow v. State, 171 So.2d 557 (Fla. 3d DCA 1965); Simpson v. State, 164 So.2d 224 (Fla. 3d DCA 1964), cert. dismissed, 169 So.2d 383 (Fla.1964); Wooten v. State, 163 So.2d 305 (Fla. 3d DCA 1964), cert. dismissed, 169 So.2d 385 (Fla.1964).
Affirmed